Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145479                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ASHLEY DEMEYER, as Personal                                                                              Brian K. Zahra,
  Representative of the Estate of Skylar                                                                              Justices
  Wheeler, Deceased,
               Plaintiff-Appellant,
  v                                                                 SC: 145479
                                                                    COA: 303804
                                                                    Midland CC: 10-006784-NO
  LORI SHEETS and GARY SHEETS,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           t1015                                                               Clerk